Citation Nr: 0823313	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma to the front teeth, for the purpose of obtaining VA 
outpatient dental treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 and November 2005 RO 
rating decisions.  

The veteran testified at a hearing before a Decision Review 
Officer held at the RO in March 2006 and by way of a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2008.  

After his hearing the veteran submitted private medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  The veteran does not have a dental condition due to 
combat wounds or other service trauma.  

2.  The veteran received notice of a specific time in which 
to receive his dental treatment and the date that 
authorization expired.  

3.  After his initial authorization for dental treatment 
expired, the veteran failed to apply for current dental 
treatment benefits by December 31, 1954, as dictated by 
Public Law No. 83-149.  



CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service, and the veteran is not otherwise 
eligible for VA outpatient dental treatment. 38 U.S.C.A. §§ 
1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the July 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran also was afforded a hearing before the 
undersigned Veterans Law Judge in May 2008.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for dental trauma.  


II. Analysis

Initially, a May 1949 RO rating decision granted the veteran 
service connection for outpatient treatment purposes only for 
teeth numbered 11, 12, 14, 18, 19, 29, 30, and 31.  

In April 1998, the veteran petitioned to reopen his claim for 
dental trauma and an October 1998 letter from the RO stated 
that the May 1949 rating decision had granted the veteran's 
claim.  

In a September 2004 letter the veteran was notified that he 
did not meet the statutory requirement for VA dental benefits 
under 38 U.S.C.A. §§ 1712, 1712(4)(B)(b).  The letter also 
stated that the 1949 decision entitled the veteran to 
outpatient treatment on a onetime completion basis for those 
teeth designated as service-connected, noncompensable.  

The VA regulations in effect in 1946, at the time of the 
veteran's discharge from service, considered Class II 
beneficiaries as "[t]hose having service-connected non- 
compensable or non-pensionable dental or oral disabilities." 
38 C.F.R. § 17.123 (1946).  

Class II beneficiaries were entitled to any treatment 
indicated as necessary for the correction of wartime or 
peacetime service-connected dental disabilities.  38 C.F.R. § 
17.129 (1946).  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions, and set no time limit for applying for treatment.  

This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II treatment to a one-time 
completion basis and required that the application for 
treatment be made within one year of release from service; 
these provisions are contained in the current law and 
regulations. 38 U.S.C.A. § 1712(b)(1)(B) and (C); 38 C.F.R. § 
17.161.  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief of the Dental 
Service, for beneficiaries to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section:  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

(b) Class II.  Those having a service- connected 
noncompensable dental condition or disability as shown to 
have been in existence at the time of discharge or release 
from active service, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  

Class II (a).  Those having a service- connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (a) (b) and (c) (2007).  

In Woodson v. Brown, 8 Vet. App. 352, 355 (1995), it was 
noted that the one-year limit for applying for dental 
treatment was first imposed by a 1957 statute which became 
effective on January 1, 1958, and that, since the veteran in 
Woodson was discharged in 1954, that statute did not apply to 
him.  Id. at 355.  

The Court further found that, although the veteran was not 
required by statute to apply for outpatient dental treatment 
within one year of his discharge, he was required to do so by 
38 C.F.R. § 17.123.  Id.  Woodson does not hold that a 
veteran who applies for dental treatment within one year of 
service discharge prior to 1958 was now entitled to dental 
treatment based on the law in effect prior to 1958.  

Rather, Woodson found that the veteran had not submitted a 
well-grounded claim for Class II eligibility, as he had 
submitted no evidence to establish that he applied for 
outpatient dental treatment within one year of his discharge 
and, therefore, could not possibly meet the requirements of 
38 C.F.R. § 17.123(b) as they existed in 1955 or now.  Id. at 
355.  

The converse - that a veteran who did apply for outpatient 
dental treatment within one year of his service discharge 
prior to the 1950's is now eligible for Class II dental 
treatment -- does not necessarily follow.  

Although Woodson indicates that the one-year statutory limit 
for applying for dental treatment does not apply to veterans 
discharged before its effective date of January 1, 1958, it 
does recognize that there is a regulatory limit on applying 
for dental treatment.  

As noted, the one-year limit for applying for treatment was 
first imposed by Congress in a series of statues and 
amendments that culminated in a final 1957 statute which 
became effective on January 1, 1958.  See Pub. L. No. 85-56, 
§§ 512, 2301, 71 Stat. 83, 112, 172 (1957).  Since the 
veteran was discharged in 1946, that statute did not apply to 
him.  

However, in December 1955, 38 C.F.R. § 17.123(b) was amended 
to provide that a veteran seeking Class II eligibility had to 
apply for treatment "within 1 year after discharge or 
release, or by December 31, 1954."  38 C.F.R. § 17.123(b) 
(1956); 20 Fed. Reg. 9505 (1955).  

At that time, the authority for § 17.123 was Veterans 
Regulation No. 7(A), Exec. Order No. 6233, a very general 
provision entitled "eligibility for medical care."  It 
authorized the VA Administrator (now the Secretary), "in his 
discretion," to furnish medical care to veterans, including 
"dental services."  Ibid.  

Therefore, while the veteran was not required by statute to 
apply for outpatient dental treatment by December 1954, he 
was required to do so by 38 C.F.R. § 17.123; Woodson v. 
Brown, 8 Vet. App. 352, 355-56 (1995).  

Public Law No. 83-149 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
enactment of this Act. . . ." (Independent Offices 
Appropriation Act 1954) (Approved July   27, 1953).

Public Law No. 83-428 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
discharge or by December 31, 1954, whichever is later. . . ." 
(Independent Offices Appropriation Act 1955) (Approved June 
24, 1954).

Therefore, as the veteran applied for benefits within a year 
of his discharge, in order to be eligible for current dental 
treatment he was required to apply by December 31, 1954 (the 
later of the dates), which he did not accomplish.  Since he 
has submitted no evidence to establish that he applied for 
outpatient dental treatment by December 31, 1954, he cannot 
possibly meet the requirements of § 17.123(b) as they existed 
in 1955 or now.  See Woodson, supra.  

In summary, the veteran is asserting that his case should be 
judged under pre-1955 rules, but these have been supplanted 
by current legal authority which the Board is bound to 
follow.  

Although then-current law was applied to his 1947 application 
for treatment, authorization for treatment under that 
application expired many years ago.  Current law must be 
applied to his 2004 application, and it is clear that under 
the law he does not qualify for Class II VA outpatient dental 
treatment because his application was filed many years beyond 
the December 1954 time limit.  He did receive complete 
episode of Class II VA treatment and current law does not 
permit repeat episodes of Class II treatment.  

Furthermore, it is not shown that the veteran is otherwise 
eligible for dental outpatient treatment.  The veteran may 
establish entitlement to indefinite VA dental treatment by 
establishing service connection for a compensable dental 
disability or service connection for a noncompensable dental 
disability due to combat wounds or service trauma.  

The veteran testified that during training, he was hit in the 
face and his bridge had fallen out traumatically and 
aggravated his dental condition.  As to each noncompensable 
service-connected dental condition, a determination will be 
made whether it was due to combat wounds or other service 
trauma.  38 C.F.R. § 3.381(b).  

However, under 38 C.F.R. § 3.381(c) treatment during service, 
including filing or extraction of a tooth, or placement of a 
prosthesis will not be considered evidence of aggravation of 
a condition that was noted at entry.  Therefore, the 
replacement of the veteran's pre-service bridge will not be 
considered in-service trauma.  

The Board notes that the veteran also received fillings and 
an excision of a cyst in service; however, in February 1997, 
the VA General Counsel issued an opinion in which it found 
that the term "service trauma" did not include situations 
where a veteran's teeth were extracted as a part of ordinary 
dental treatment received during service or from VA.  See 
VAOPGCPREC 5-97 (Opinion issued January 1997, addendum issued 
February 1997).  

That opinion specifically held that, for the purposes of 
determining whether a veteran has a Class II(a) eligibility 
for dental care under 17 C.F.R. § 17.123(c) (1999) (now found 
at 17 38 C.F.R. § 161(c)), the term "service trauma" did not 
include the intended effects of treatment provided during the 
veteran's military service.  

Accordingly, a "service trauma" does not include the fact 
that the veteran underwent extraction of multiple teeth 
during ordinary dental treatment.  While it is undisputed 
that the veteran had treatment to his teeth in service and 
shortly after service, there is no evidence of dental trauma 
in service.  

As there is no evidence that the veteran sustained dental 
trauma during service, service connection is not warranted 
and he is not, therefore, eligible for outpatient dental 
treatment.  

The Board notes that the veteran testified that he received 
VA dental treatment beginning in 1998 and that the January 
2004 RO letter stated that the veteran was receiving VA 
dental treatment.  The Board notes that in Grovhoug v. Brown, 
7 Vet. App. 209 (1994), the veteran was granted service 
connection for noncompensable periodontal disease in December 
1988 and received VA outpatient dental treatment from August 
1989 until August 1991, at which time it was discovered that 
he was not, in fact, eligible for VA dental treatment.  

The Court noted that the veteran's entitlement to outpatient 
dental treatment had been terminated without prior notice. 
Citing certain provisions of Manual M21-1, Part IV, Chapter 9 
and Chapter 23, the Court held that the Board should have 
addressed the issue of what notice the appellant had a right 
to, including a right to predetermination notice prior to the 
termination of dental treatment.  

This case differs from Grovhoug v. Brown, because the veteran 
was notified in November 2004 that he was not eligible for VA 
dental treatment and subsequently filed his current claim.  
In addition, the veteran has retained his service-connected 
status at a noncompensable rate.  

Additionally, the Grovhoug decision refers to provisions of 
Manual M21-1 that address "due process."  This manual was not 
in effect in the 1940's and would not apply to the notice 
given to the veteran in this case.  The Board finds that 
Grovhoug does not provide a basis for authorization of dental 
treatment in this case.  

The Board also notes that, in May 2008, the veteran's private 
dentist submitted information about the dental work the 
veteran currently needed.  However, the teeth mentioned were 
not one of his previously service-connected teeth.  

Given these facts, the Board finds that service connection 
for dental trauma must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for the residuals of dental trauma to the 
front teeth, for the purpose of obtaining VA outpatient 
dental treatment is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


